Title: To George Washington from Major John Clark, Jr., 18 November 1777
From: Clark, John Jr.
To: Washington, George



Mr Lewis’s Newtown [Square, Pa.] 18th Novr 1777, 4 oClock P.M.
sir

The bearer of this has been employed by me to bring intelligence of the Enemy’s movements at Chester, from which place he has just arrived, & informs me the Enemy have been busy since their arrival putting their Horses on board, & embarking Troops, a Ship, & a Brig, were loaded & hauled of from the Wharf into the Channel before he came away, he immagines they have at least 3000—are encamped at Gallows Hill—two of them came into the House of Mr Gill & one of ’em declared they were going over to Jersey, & the other said he did not know where they were going, this the bearer had from a person who conversed with them—they have plundered the Neighbouring Inhabitants of every thing—a 64–Gun Ship & a Frigate arrived at Chester Yesterday—the Generals have not returned from reconnoitring as yet. I am in haste your Excellency’s Most Obedt Humble servt

Jno. Clark Junr


P.S. My Hands are so cold I can scarce write you—I sent an Express to you at 12. this Day.

